Citation Nr: 1044541	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 
1985, and September 1987 to July 1989.  He also had periods of 
active duty for training (ADT) from July 7, 1986 to July 22, 
1987, and June 27, 1998 to July 11, 1998, with a period of 
inactive duty for training (IADT) from August 14, 1984 to 
February 21, 1985. 
 
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In the Board's remand of October 2009, a VA examination was 
ordered to determine the etiology of the Veteran's hypertension.  
Hypertension means persistently high arterial blood pressure. 
Various criteria for what is considered elevated blood pressure 
have been suggested, and according to some medical authorities 
the threshold is a systolic pressure of 140 and a diastolic 
pressure of 90. Dorland's Illustrated Medical Dictionary 889 
(30th ed. 2003).  See also 38 C.F.R. § 4.104, Diagnostic Code 
7101, defining what is a compensable degree of hypertension for 
VA rating purposes.

As the Board noted, the Veteran served on ADT from June 27, 1998 
to July 11, 1998 and within this time, hypertension was 
documented in the service treatment records.  For example, on 
June 28, 1998 the Veteran was treated at the battalion aid 
station, for visions problems and blood pressure problems.  The 
assessment was high blood pressure, and the Veteran was admitted 
to the hospital for further treatment.  Hospitalization records 
from June 28, 1998 to July 5, 1998, show continued treatment for 
elevated blood pressure.  For example, on June 28, 1998 the 
Veteran had blood pressure readings of 148/110 and 150/100; the 
assessment was high blood pressure, not diagnostic of 
hypertension, but probable pre-existing mild diastolic 
hypertension, exacerbated by stress/anxiety.  On June 29, 1998, 
the clinical record shows diastolic readings ranging from 75 to 
98, and systolic readings ranging from 130 to 140; the impression 
was mild diastolic high blood pressure.  On July 5, 1998, the 
record shows that the Veteran was in a state of increased 
emotional stress; blood pressure readings were 120/90, 124/90, 
and 150/80. 

As pointed out by the Board, the June 28, 1998 record indicates 
the possibility that the Veteran's hypertension was preexisting 
and the VA examiner was directed to address this issue.  On a 
current review of the claims file, the Board has further 
identified several other suggestions of high blood pressure 
preexisting this period of ADT.  For example, a service treatment 
record of March 1988 shows a reading of 130/90, a record of 
October 1988 shows a reading of 138/84, and a record of March 
1989 shows a reading of 150/85.  A private treatment record of 
June 1992 shows a reading of 136/100, and an employment record of 
May 1997 shows a reading of 140/96.

Pursuant to the Board's remand directives, a VA examination was 
conducted in January 2010.  It appears that two examinations were 
actually conducted on January 21, 2010; in the first, examiner 
could offer no opinion because a copy of the claims folder was 
not provided.  In the second, the examiner essentially rendered a 
negative opinion but did not answer any of the questions posed by 
the Board directly, and did not offer any conclusion in terms of 
likelihood as requested by the Board.  The examiner essentially 
concluded that the onset of the hypertension was 1998 and that 
the in-service documentation of hypertension represented a 
transient and resolving condition.  The Board finds this 
examination report inadequate not only because the findings are 
indirect, but also because they are based on inaccurate facts.  
As noted above, there are indications that the Veteran's 
hypertension existed prior to 1998.   See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) 
(holding that the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.)  For these reasons, the 
Board finds that a new VA examination is required.   

Additionally, the Board notes that in January 2010 the Veteran 
submitted an authorization and consent form for the RO to obtain 
private treatment records from Dr. Robert Zylstra.  The Board 
notes that a letter was sent from the RO to Dr. Zylstra in March 
2010 but the Board cannot point to any response in the file from 
this physician.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request."  VA 
must again attempt to obtain these records.  Additionally, in 
March 2010 the Veteran submitted an authorization and consent 
form for the RO to obtain private treatment records from Dr. 
Alden Klein.  The RO sent a letter to Dr. Klein that month, but 
the mail was returned as undeliverable.  In June 2010 the Veteran 
indicated he was attempting to obtain the correct address.  No 
follow-up was received from the Veteran or conducted by the RO.  
On additional inquiry regarding these records should be made.

Finally, on remand the RO must ensure that the Veteran's 
representative, a private attorney, is afforded the opportunity 
to prepare a post-remand statement in support of the claim on 
appeal.  The Board notes that since the last remand of August 
2009 and throughout the post-remand development, the Veteran's 
attorney has not filed any additional argument or response.  
While it does appear that the attorney was afforded copies of 
most pertinent documents, the RO should nonetheless ensure that 
he is afforded his right to respond prior to re-certification to 
the Board.  An appellant must be afforded his full right to 
representation during all stages of the appeal. 38 C.F.R. § 
20.600 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the nature and 
etiology of his hypertension.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail. 
 
After reviewing the claims file and 
examining the Veteran, the examiner should 
answer the following questions:

a.  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's hypertension pre- existed his 
period of active service from June 27, 1998 
to July 11, 1998 and, if so, was it 
aggravated by this military service beyond 
its natural progression?

 b.  If the Veteran did not enter this 
period of active duty with hypertension, is 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
current hypertension is in any way causally 
or etiologically related to the 
symptomatology shown in the service 
treatment records?  

c.  Is it at least as likely as not (a 50% 
or higher degree of probability) that there 
have been manifestations of the Veteran's 
hypertension continuously since service?

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner should 
so indicate. 
 
2.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain his private 
treatment records from the following 
physicians:
	a.  Dr. Robert Zlystra
      b.  Dr. Alden Klein

Thereafter, the RO should attempt to obtain 
those records.  Do not associate duplicate 
records with the file.

3.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claim.  If the claim remains denied, issue 
to the Veteran and his private attorney a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



